Title: Motion To Inform States of Financial Crisis, [20 May] 1782
From: Madison, James
To: 


[20 May 1782]
Whereupon Resolved
That the Superintendt of Finance be instructed to transmit to the several Legislatures of the States, a representation of the alarming prospects which their neglect to comply with the pecuniary requisitions of Congress has produced, and of the absolute necessity of immediate and adequate remittances to the Treasury of the U. States; and that he make use of such mode of transmitting the same as will best ensure Secresy & dispatch.
